Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00562-CR

                                Arthur Todd MACCUBBIN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 298509
                           Honorable Jason Wolff, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 11, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice